                             Case 1:20-cv-00724-PLM-RSK ECF No. 1, PageID.1 Filed 08/04/20 Page 1 of 13




                                              UNITED STATES DISTRICT COURT
                                          FOR THE WESTERN DISTRICT OF MICHIGAN

                            RUBEN GARCIA, JR. and a class
                            of property buyers similarly situated,                 Case No.: 20-cv-724
                                  Plaintiff,                                    Honorable ______________

                                  v.                                                 COMPLAINT
                                                                                   JURY DEMANDED
                            TITLE CHECK, LLC,
                                 Defendant
                                                                     /

                            OUTSIDE LEGAL COUNSEL PLC                        MATTHEW E. GRONDA (P73693)
OUTSIDE LEGAL COUNSEL PLC




                            PHILIP L. ELLISON (P74117)                       Counsel for Plaintiff
                            Counsel for Plaintiff                            PO Box 70
     www.olcplc.com




                            PO Box 107                                       St. Charles, MI 48655
                            Hemlock, MI 48626                                (989) 249-0350
                            (989) 642-0055                                   matt@matthewgronda.com
                            pellison@olcplc.com


                                       COMPLAINT FOR DAMAGES UNDER THE
                              RACKETEER INFLUENCED AND CORRUPT ORGANIZATIONS ACT
                                    AND FOR OTHER STATE COMMON LAW RELIEF

                                 NOW COMES Plaintiff RUBEN GARCIA JR, by and through counsel,
                            and complains as follows:

                                                              PARTIES

                                 1.   Plaintiff RUBEN GARCIA JR is a resident of the State of
                            Michigan.

                                   2.    Defendant TITLE CHECK, LLC is a Michigan limited liability
                            company formed under the laws of the State of Michigan, with its principal
                            office located in Kalamazoo, Michigan.




                                                                         1
                             Case 1:20-cv-00724-PLM-RSK ECF No. 1, PageID.2 Filed 08/04/20 Page 2 of 13




                                                           JURISDICTION

                                 3.    This Court has jurisdiction over the subject matter of this action
                            pursuant to 28 U.S.C. § 1331 and 18 U.S.C. § 1964(c) as the controversy
                            centers on a federal question under the Racketeer Influenced and Corrupt
                            Organizations (RICO) Act.
                                  4.   This Court has jurisdiction over state-law claims and issued
                            therefrom arising from the same transactions and events pursuant to 28
                            U.S.C. § 1367.

                                  5.   Venue is proper in this district pursuant to 28 U.S.C. § 1391 as
                            all Defendants either reside or conduct business within the boundaries of the
                            Western District of Michigan.
OUTSIDE LEGAL COUNSEL PLC




                                                    GENERAL ALLEGATIONS
                                   6.    Under Michigan’s General Property Tax Act, MCL 211.1 et seq.,
     www.olcplc.com




                            failure to pay real property taxes results in the government’s seizure, sale,
                            and retention of all sale proceeds and/or equity in said property. This now
                            disgraced system has been bluntly called “theft” by a member of the federal
                            bench and very recently held to be unconstitutional by the Michigan Supreme
                            Court. Rafaeli v Oakland County, ____ Mich ____ (2020); Wayside Church
                            v. Van Buren County, 847 F.3d 812, 823 (6th Cir. 2017) (Kethledge, J.,
                            dissenting).
                                  7.    This unconstitutional and unconscionable system came into
                            effect through Michigan Public Act 123 of 1999.
                                  8.   Defendant Title Check, LLC was founded shortly thereafter by
                            Martin Spaulding.
                                  9.   According to Defendant Title Check, LLC’s own website, it
                            “serves Michigan county treasurers with a variety of specialized title search,
                            due process notice, property sale, and information services to meet the
                            requirements of PA 123 of 1999,” a law which made unconstitutional
                            amendments to the General Property Tax Act. Exhibit A.

                                  10. In other words, Defendant Title Check, LLC holds itself out as an
                            expert in the administration of tax foreclosure sales. It offers to county
                            treasurers a complete service: initial notice, title work, marketing, sale, and



                                                                  2
                             Case 1:20-cv-00724-PLM-RSK ECF No. 1, PageID.3 Filed 08/04/20 Page 3 of 13




                            the ultimate conveyance purportedly in compliance with now unconstitutional
                            PA 123 of 1999.
                                   11. The service has proved extremely popular. Martin Spaulding
                            founded Title Check, LLC with a total workforce of six employees. Six months
                            later, he had 12. Exhibit B. Now, he has more than 40. Exhibit B.
                                  12. By its own admission, it now works for “more than 60 counties
                            throughout the State of Michigan.” Exhibit B. Defendant Title Check, LLC is
                            handling nearly every aspect of the tax foreclosure sale process in well over
                            75% of the State of Michigan.

                                   13. Between its “expert” status and the ease it offers laymen county
                            treasurers by in essence doing their job, perfect conditions existed for
                            Defendant Title Check, LLC to fraudulently become one of the chief
OUTSIDE LEGAL COUNSEL PLC




                            profiteers of the General Property Tax Act’s unconstitutional excesses.
     www.olcplc.com




                                                    The Foreclosure Process

                                 14. In Michigan, real property is assessed annually to determine true
                            cash value (TCV) as of “tax day.” MCL 211.27; MCL 211.2.

                                 15. Local assessors issue assessment notices each February, MCL
                            211.24c(4), which is appealable to a local “Board of Review” and a “Michigan
                            Tax Tribunal.” MCL 211.29; 205.735a.
                                  16. Since 1994, Michigan has “capped” taxable value, which limits
                            year-over-year tax increases between transfers of ownership. MCL
                            211.27a(3).

                                  17. Once taxable value is determined, that number is then multiplied
                            by the millage rate—total rate for schools, ambulance and veterans’
                            services, road mills, etc—to set tax liability for each specific parcel.

                                   18. The local county treasurer is one that applies the millage rate,
                            with bills typically split into two levies—which everyone from Michigan knows
                            is the “summer tax bill” and the “winter tax bill.”

                                  19. Take 2011 as an example; the first bill was issued on or about
                            July 1, 2011 (summer tax) and the second on or about December 1, 2011
                            (winter tax). MCL 211.44.



                                                                 3
                             Case 1:20-cv-00724-PLM-RSK ECF No. 1, PageID.4 Filed 08/04/20 Page 4 of 13




                                  20. Any 2011 property taxes unpaid as of March 1, 2012, become
                            “delinquent” and turned over to the county treasurer for collection; delinquent
                            taxes can no longer be paid to the village, township, or city treasurer. MCL
                            211.78a(2).

                                  21. Each taxpayer of record is supposedly sent notice of the
                            delinquency and risk of future foreclosure though there are many instances
                            of problems of notice by local government officials. MCL 211.78b.
                                 22. Keeping with the 2011 example, when that 2011 property taxes
                            remain delinquent for another year, the property becomes “forfeited” as of
                            March 1, 2013. MCL 211.78g.

                                  23. This is not a relinquishment of the parcel but merely a name
                            given at that stage of process. See Rafaeli, LLC v. Oakland County, __ Mich
OUTSIDE LEGAL COUNSEL PLC




                            __ (2020).

                                   24. A notice of that “forfeiture” is supposedly sent to the taxpayer by
     www.olcplc.com




                            certified mail and recorded with the county register of deeds.

                                  25. Forfeited parcels that remain unpaid are then taken to local state
                            court in a single in rem foreclosure action filed in the county circuit court
                            where the property is located.

                                   26. The forfeited 2011 property taxes are listed in a circuit court
                            petition filed by June 15, 2013. MCL 211.78h.
                                  27. Delinquent 2011 property taxes were subject to circuit court
                            hearings in February or March of 2014.
                                  28. The Delinquent 2011 property taxes must be paid on or before
                            March 31, 2014, unless a later date was set for a specific parcel by circuit
                            court order. MCL 211.78k(5), (6), (7). State courts are inconsistent with their
                            treatment of property owners on a circuit by circuit based.

                                  29. No later than May 1 next succeeding forfeiture, the county must
                            begin title work for each parcel in order to identify all interest holders entitled
                            to notice for each forfeited parcel of property. MCL 211.78i(1).

                                  30.   This is where Defendant Title Check, LLC becomes involved.
                                 31. Over the succeeding months, each identified interest holder is
                            supposedly sent notices describing the parcel, the date of forfeiture, the

                                                                    4
                             Case 1:20-cv-00724-PLM-RSK ECF No. 1, PageID.5 Filed 08/04/20 Page 5 of 13




                            circuit court case number, an explanation that the person may lose their
                            entire interest in the property if the taxes remain unpaid, the amount required
                            to redeem, the date and time and location for the administrative show cause
                            and circuit court hearings, and other relevant information—including how to
                            object to the foreclosure. MCL 211.78i(7).
                                  32. Under contracts executed between Title Check and the
                            contracting counties, Title Check handles the work the counties are
                            supposed to do.

                                  33.   Defendant Title Check, LLC is paid for those services.

                                  34. As an example, the State of Michigan (who handles the
                            foreclosure for eight of Michigan’s 83 counties) pays Defendant Title Check,
                            LLC a million dollars a year for such services. Exhibit C.
OUTSIDE LEGAL COUNSEL PLC




                                 35. In the only contract to become public between Defendant Title
     www.olcplc.com




                            Check, LLC and the County of Muskegon, Defendant Title Check, LLC
                            charges each parcel at least $139 per parcel for these services. Exhibit D.

                                  36. However, that is not how Defendant Title Check, LLC makes the
                            bulk of its monies.

                                   37. As of April 1, 2014, a now example former interest holder’s right,
                            title, and interest in any unredeemed parcels is extinguished except as
                            provided by statute or as separately addressed by circuit court order or by
                            appellate court order. MCL 211.78k.
                                  38. As the State of Michigan explains, Michigan law requires that
                            these parcels be auctioned off and be offered at a minimum bid, which must
                            include “all the outstanding taxes, interest, penalties, and fees” plus “the
                            proportional costs of preparing for and conducting the auction sale.” MCL
                            211.78m(16)(a).

                                  39. Defendant Title Check, LLC creates an “auction book” which lists
                            the “starting bid prices” which are treated as the “minimum bid” required by
                            MCL 211.78m(16)(a).

                                  40. Prospective buyers then bid on the properties and reach a
                            particular sale price.




                                                                  5
                             Case 1:20-cv-00724-PLM-RSK ECF No. 1, PageID.6 Filed 08/04/20 Page 6 of 13




                                  41. Undoubtedly making it even more popular with county
                            treasurers, Defendant Title Check, LLC does not charge any amount of
                            money to preparing for and conduct the auction sale.

                                  42. Defendant Title Check, LLC holds the auctions both on the
                            internet (using interstate wires) and in various private physical locations
                            throughout the State of Michigan.

                                   43. At these auctions, Defendant Title Check, LLC, without any
                            statutory authorization and in fact contrary to the express terms of the
                            General Property Tax Act, decrees to prospective buyers that they must
                            directly pay Defendant Title Check, LLC an additional “buyer’s premium” in
                            the amount of 10% of the sale price as a condition of the sale. See Exhibit
                            E, § 4 (At the sale, the buyer must pay “the full purchase price consists of
                            the final bid price plus a buyer’s premium of 10% of the bid price, any
OUTSIDE LEGAL COUNSEL PLC




                            outstanding taxes due on the property including associated fees and
                            penalties, and a $30.00 deed recording fee” in addition to additional fees if a
     www.olcplc.com




                            credit card is used.)
                                 44. The General Property Tax Act does not authorize Defendant Title
                            Check, LLC or any county treasurer to charge or add “a buyer’s premium of
                            10% of the bid price.”

                                  45. Instead, the proportional cost of the sale must be already
                            included in the minimum price set prior to the start of the auction.
                                  46. Moreover, charging “a buyer’s premium of 10% of the bid price”
                            is not a valid means of passing on the “proportional costs of preparing for
                            and conducting the auction sale” to buyers.
                                  47. The demand and requirement is transmitted inter alia to buyers
                            and effectuated in part via Defendant Title Check, LLC’s website
                            (https://www.tax-sale.info/forms/Standard-Rules.pdf) by use of interstate
                            wires.

                                                     Plaintiff Ruben Garcia Jr.

                                  48. Plaintiff RUBEN GARCIA JR. was a bidder and buyer at the
                            August 8, 2018 forfeiture tax sale held at the Doubletree Hotel Bay City
                            Riverfront located at 1 Wenonah Park Place in Bay City Michigan.




                                                                  6
                             Case 1:20-cv-00724-PLM-RSK ECF No. 1, PageID.7 Filed 08/04/20 Page 7 of 13




                                  49. Plaintiff RUBEN GARCIA JR. was told and reminded of the
                            disputed “buyer’s premium of 10% of the bid price” while at the action on
                            August 8, 2018 by representatives of Defendant Title Check, LLC

                                  50. At the auction, Defendant Title Check, LLC acted as an
                            auctioneer on behalf of the Bay and Tuscola County Treasurers selling
                            numerous parcels of property, including the property located at 309 9th St,
                            Bay City, Michigan.
                                  51. Without authorization or legal authority under Michigan law,
                            Defendant Title Check, LLC added the same standard provisions as outlined
                            above, to wit: charging “a buyer’s premium of 10% of the bid price” which is
                            not the proportional costs of preparing for and conducting the auction sale to
                            buyers.
OUTSIDE LEGAL COUNSEL PLC




                                 52. Plaintiff RUBEN GARCIA JR. was the successful bidder of a
                            property located at 309 9th St, Bay City, Michigan in the amount of $11,500.
     www.olcplc.com




                                  53. As a condition of being entitled to receive that benefit of the
                            successful bid to purchase the 309 9th Street property, Plaintiff RUBEN
                            GARCIA JR. was not charged a proportional or prorated cost of preparing
                            for and conducting the auction sale but instead charged a flat excessive fee
                            of an additional $1,150.

                                  54. By operation of law, the minimum bid included (or should have
                            included) a proportional or prorated cost of preparing for and conducting the
                            auction sale within the minimum sale price.

                                  55. On information and belief, the total cost of the auction was far
                            less than the amount collected at the same by Defendant Title Check, LLC.
                                  56. At the same auction, for example, the successful bidder of 1425
                            S Cemetery Rd in Deford, Michigan (being Lot No. 6534) paid $101,250 and
                            was charged an illegal fee of $10,125.00 (or nearly ten-times the amount of
                            the fee charged to Plaintiff Garcia) which was not prorated as required by
                            the General Property Tax Act. See Exhibit G.

                                  57. At the same auction, for another example, the successful bidder
                            of property on Muirhead Drive in Bay City, Michigan (being Lot No. 810) paid
                            merely $950 and was charged an illegal fee of $95 (or nearly one-tenth of
                            the amount of the fee charged to Plaintiff Garcia) which was not prorated as
                            required by the General Property Tax Act.

                                                                  7
                             Case 1:20-cv-00724-PLM-RSK ECF No. 1, PageID.8 Filed 08/04/20 Page 8 of 13




                                                     CLASS ALLEGATIONS

                                   58. This action is brought by Plaintiff RUBEN GARCIA JR
                            individually and on behalf of all buyers from each auction undertaken by
                            Defendant Title Check, LLC on behalf of any Michigan county treasurer
                            during the relevant statutorily-limited time period who were subject to a
                            buyer’s premium of ten percent (10%) of the bid price imposed by Defendant
                            Title Check, LLC which was not the proportional costs of preparing for and
                            conducting the auction sale.

                                  59. The proposed class consists of all buyers from each auction
                            undertaken by Defendant Title Check, LLC on behalf of any Michigan county
                            treasurer, during the relevant statutorily-limited time period, who were
                            subject to a buyer’s premium of ten percent (10%) imposed by Defendant
                            Title Check, LLC atop of the successful and accepted auction sale, which
OUTSIDE LEGAL COUNSEL PLC




                            resulted in disproportional costs being imposed for the preparing for and
                            conducting of the auction sale.
     www.olcplc.com




                                   60. The number of injured individuals who have been injured is
                            sufficiently numerous to make class action status the most practical method
                            to secure redress for injuries sustained and class wide equitable relief.

                                 61. There are clear questions fact raised by the named Plaintiff’s
                            claims common to, and typical of, those raised by the Class he seeks to
                            represent, including—
                                    a. What is the proportional or prorated cost of preparing for and
                                       conducting the auction sale;

                                    b. Whether the proportional or prorated cost of preparing for and
                                       conducting the auction sale was included in the minimum bid;
                                       and

                                 62. There are clear questions of law raised by the named Plaintiff’s
                            claims common to, and typical of, those raised by the Class they seek to
                            represent, including—

                                    a. Whether Defendant Title Check, LLC committed extortion
                                       numerous times in each auction under the Hobbs Act as a
                                       predicate to violation under Section 1962(c) of the Racketeer
                                       Influenced and Corrupt Organizations Act;



                                                                 8
                             Case 1:20-cv-00724-PLM-RSK ECF No. 1, PageID.9 Filed 08/04/20 Page 9 of 13




                                    b. Whether the association in fact between Defendant Title Check,
                                       LLC and the contracted county treasurers was an unlawful
                                       enterprise under the Racketeer Influenced and Corrupt
                                       Organizations Act; and

                                    c. Whether Defendant Title Check, LLC has been unjustly
                                       enrichment by demanding, charging, and obtaining a buyer’s
                                       premium of 10% of the bid price which was not the proportional
                                       costs of preparing for and conducting the auction sale to buyers
                                       (or included with the minimum bid) or authorized by the General
                                       Property Tax Act.

                                  63. The violations of state and federal laws and resulting harms
                            alleged by the named Plaintiff are typical of the legal violations and harms
                            suffered by all Class members.
OUTSIDE LEGAL COUNSEL PLC




                                  64. Plaintiff, as Class representative, will fairly and adequately
     www.olcplc.com




                            protect the interests of the Class members and will vigorously prosecute the
                            suit on behalf of the Class; and is represented by sufficiently experienced
                            counsel.

                                  65. The maintenance of the action as a class action will be superior
                            to other available methods of adjudication and will promote the convenient
                            administration of justice, preventing possible inconsistent or varying
                            adjudications with respect to individual members of the Class and/or one or
                            more of the Defendants.

                                                     COUNT I
                                            VIOLATION OF THE RICO ACT
                              RACKETEER INFLUENCED AND CORRUPT ORGANIZATIONS ACT
                                      (AGAINST DEFENDANT TITLE CHECK, LLC)

                                 66.   The prior allegations are alleged word for word in this Count.

                                  67. Section 1962(c) of the Racketeer Influenced and Corrupt
                            Organizations Act makes it “unlawful for any person employed by or
                            associated with any enterprise to conduct such enterprise’s affairs through a
                            pattern of racketeering activity.

                                  68. Defendant Title Check, LLC is a person under the Racketeer
                            Influenced and Corrupt Organizations Act as an entity capable of holding a
                            legal or beneficial interest in property (i.e. buyer’s money).

                                                                 9
                            Case 1:20-cv-00724-PLM-RSK ECF No. 1, PageID.10 Filed 08/04/20 Page 10 of 13




                                   69. The enterprise is the association in fact consisting of county
                            treasurer of each contracting county and Defendant Title Check, LLC acting
                            in furtherance of completing forfeiture auctions which unlawfully charges a
                            non-proportional or non-prorated cost of preparing for and conducting the
                            auction sale instead charged a flat excessive fee which collectively captures
                            amounts, at each auction, which exceed the cost of preparing for and
                            conducting the auction sale.
                                  70. Two types of racketeering activity (the predicates) were
                            undertaken by Defendant Title Check, LLC in furtherance of the enterprise:
                            extortion and/or wire fraud.

                                     a. Extortion was committed by Defendant Title Check, LLC by
                                        obtaining the property (money) from another (the buyers), with
                                        consent, under color of official right in violation of the Hobbs Act
OUTSIDE LEGAL COUNSEL PLC




                                        by having rules of the auction and imposing the rules of the
                                        auction which charged “a buyer’s premium of 10% of the bid
     www.olcplc.com




                                        price” in consisting of the “proportional costs of preparing for and
                                        conducting the auction sale” to buyers, including Plaintiff Garcia.
                                        See 18 U.S.C. § 1951.

                                     b. Wire fraud was committed by Defendant Title Check, LLC a
                                        scheme to defraud buyers in the form of excessive and unlawful
                                        fees not authorized to be demanded or seized by law and did so
                                        via the use of wires in furtherance of the scheme by having rule
                                        of auctions and imposing the rules of the auction which charged
                                        a buyer’s premium of 10% of the bid price which was not the
                                        proportional costs of preparing for and conducting the auction
                                        sale to buyers, including Plaintiff Garcia.

                                  71. Each demand for and receipt of the buyer’s premium of 10% of
                            the bid price is a separate predicated racketeering act and constitute literally
                            thousands (if not tens of thousands) of actions on intra-year and inter-year
                            basis to show continuity of activity.

                                  72. The date and location of the racketeering activity violations
                            suffered by every class member is listed within Defendant Title Check, LLC’s
                            auction catalog, copies of which are posted on Defendant Title Check, LLC’s
                            website, www.tax-sale.info.




                                                                  10
                            Case 1:20-cv-00724-PLM-RSK ECF No. 1, PageID.11 Filed 08/04/20 Page 11 of 13




                                  73. At minimum, the website, www.tax-sale.info, operated by
                            Defendant Title Check, LLC, which also demands and announces the
                            buyer’s premium of 10% of the bid price, is registered with GoDaddy.com,
                            LLC whose servers and web services which operate the website involved
                            with the auction process are located outside the State of Michigan as part of
                            interstate commerce and the wires of interstate commerce. Exhibit J.

                                   74. By formal agreements (like the type attached) between
                            participating county treasurers and Defendant Title Check, LLC (which are
                            in the possession of Title Check, LLC), Defendant Title Check, LLC has
                            agreed to form and associated itself with a RICO enterprise and did, in fact,
                            commit thousands of predicate acts in furtherance of a pattern of
                            racketeering activity in connection with said enterprise when extracting “a
                            buyer’s premium of 10% of the bid price” not consisting of the “proportional
                            costs of preparing for and conducting the auction sale” to buyers, including
OUTSIDE LEGAL COUNSEL PLC




                            Plaintiff.
     www.olcplc.com




                                 75. On information and belief, the original and/or true copies of the
                            formal agreements are within the custody and control of Defendant Title
                            Check, LLC.

                                  76. Plaintiff pleads violations of 18 U.S.C. § 1951 and 18 U.S.C. §
                            1343, which is are separate forms of “racketeering activity” as that term is
                            defined in 18 U.S.C. § 1961(1).
                                  77. The conduct of Defendant Title Check, LLC in demanding,
                            charging, and obtaining a buyer’s premium of 10% of the bid price which was
                            not the proportional costs of preparing for and conducting the auction sale to
                            buyers (or included with the minimum bid), in joint enterprise with and
                            between certain county treasurers and Defendant Title Check, LLC, was a
                            racketeering activity, as outlined above, through highly repeated actions (i.e.
                            by each auctioned property) which results in the obtainment of property being
                            far excess of what is entitled to be obtained by the auction sales

                                                     COUNT II
                                  UNJUST ENRICHMENT / RESTITUTION / DISGORGEMENT
                                       (AGAINST DEFENDANT TITLE CHECK, LLC)

                                  78.   The prior allegations are alleged word for word in this Count.
                                 79. By receiving improper premium of ten percent (10%) above the
                            bid price which was not the proportional costs of preparing for and

                                                                  11
                            Case 1:20-cv-00724-PLM-RSK ECF No. 1, PageID.12 Filed 08/04/20 Page 12 of 13




                            conducting the auction sale to buyers, Defendant Title Check, LLC is in
                            receipt of funds from Plaintiff and Class members not entitled to be received,
                            held, enjoyed, and kept by Defendant Title Check, LLC.

                                  80. By receiving improper premium of 10% of the bid price which was
                            not the proportional costs of preparing for and conducting the auction sale to
                            buyers, an inequity results to Plaintiff and the members of Class because of
                            the retention of the benefit by Defendant Title Check, LLC.
                                  81. Outside any “cost” included within the minimum bid, no fee or
                            costs may be charged to a buyer.

                                   82. When auctioning foreclosed parcels, Michigan law, MCL
                            211.78m, directs the required minimum bid required to be imposed is “all
                            delinquent taxes, interest, penalties, and fees” due on each foreclosed parcel
OUTSIDE LEGAL COUNSEL PLC




                            plus “expenses of administering the sale, including all preparations for the
                            sale.”
     www.olcplc.com




                                 83. The auction system developed and applied by Defendant Title
                            Check, LLC, together with the participating county treasurers, results in an
                            outcome which allows these parties to extract and receive monies in excess
                            of what is allowed by statute, MCL 211.78m.

                                  84. When a statute providing rights does not provide a private cause
                            of action for monetary damages, a party can seek to enforce the statute by
                            seeking injunctive relief. Lash v Traverse City, 479 Mich 180, 196; 735 NW2d
                            628 (2007); see also Mich Ass’n of Home Builders v City of Troy, 504 Mich
                            204, 225; 934 NW2d 713 (2019) (affirming Lash).

                                    85. This Court is requested to enter an order commanding the return
                            of all buyer’s premium obtained and extracted by Defendant Title Check, LLC
                            in excess of the minimum bid which included the expenses of administering
                            the sale, including all preparations for the sale.

                                                          JURY DEMAND

                                 86.   Plaintiff RUBEN GARCIA, JR requests jury demand for all triable
                            issues.




                                                                 12
                            Case 1:20-cv-00724-PLM-RSK ECF No. 1, PageID.13 Filed 08/04/20 Page 13 of 13




                                                      RELIEF REQUESTED

                                 87. WHEREFORE, Plaintiff RUBEN GARCIA, JR respectfully
                            requests this Court to—

                                       a.    Assume jurisdiction on this matter;

                                       b.    Certify this matter as a class action;
                                       c.    Enter an individual and/or class-based judgment in the
                                             amount of losses suffered as a result of the activities
                                             outlined above in violation of the Racketeer Influenced
                                             and Corrupt Organizations Act;

                                       d.    Award treble and/or punitive damages under the
                                             Racketeer Influenced and Corrupt Organizations Act;
OUTSIDE LEGAL COUNSEL PLC




                                       e.    Enter an injunctive order commanding the return of ill-
     www.olcplc.com




                                             gotten gains under the theories of unjust enrichment,
                                             disgorgement, and/or restitution;
                                       f.    Award and permit attorney fees and costs pursuant to the
                                             Racketeer Influenced and Corrupt Organizations Act,
                                             FRCP 23, and any other rules or process provide by law;
                                             and
                                       g.    Award such other relief as warranted by this case.

                            Date: August 4, 2020
                            /s/ Philip L. Ellison                  /s/ Matthew E. Gronda
                            OUTSIDE LEGAL COUNSEL PLC              MATTHEW E. GRONDA (P73693)
                            PHILIP L. ELLISON (P74117)             Counsel for Plaintiff
                            Counsel for Plaintiff                  PO Box 70
                            PO Box 107                             St. Charles, MI 48655
                            Hemlock, MI 48626                      (989) 249-0350
                            (989) 642-0055                         matt@matthewgronda.com
                            pellison@olcplc.com




                                                                 13
